IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60346
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         PHILLIP McCRANIE,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:98-CR-84-B-D
                       --------------------
                           April 3, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Phillip McCranie pleaded guilty to receiving visual depictions

of minors engaged in sexually explicit conduct that had been

transported in interstate commerce by computer.     McCranie appeals

the district court’s denial of his motion to suppress.     He argues

that the affidavit in support of the search warrant executed on his

residence included deliberately false or recklessly misleading

statements made in an attempt to induce the magistrate judge to

issue a warrant on facts which did not give rise to probable cause.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Even if it is assumed that the statements to which McCranie

objects were recklessly made material misstatements, a common-sense

reading of the remaining portion of the affidavit was sufficient to

establish probable cause to believe that McCranie’s residence (more

specifically,    his   computer)   contained   evidence   of   child

pornography.    See United States v. Alvarez, 127 F.3d 372m 373 (5th

Cir. 1997); United States v. Polk, 118 F.3d 286, 296 (5th Cir.

1997); United States v. Brown, 941 F.2d 1300, 1302 (5th Cir. 1991).

Accordingly, the district court’s denial of the motion to suppress

is AFFIRMED.